                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ANGELA SALINAS, Administrator of               )
the Estate of Emma Salinas,                    )
               Plaintiff,                      )
                                               )
       v.                                      )       CAUSE NO.: 2:18-CV-374-JTM-JEM
                                               )
JAMILA HODGE and FRED GRANT,                   )
          Defendants.                          )

                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Expedited Discovery from Apostolic

Youth and Family Services [DE 10], filed December 17, 2018, and Plaintiff’s Motion for Expedited

Discovery from Benchmark Family Services [DE 13], filed February 15, 2019. Plaintiff requests

permission to serve subpoenas on Apostolic and Benchmark to obtain information related to the case

prior to Defendants responding to the Complaint.

       Plaintiff alleges that Defendants, a foster parent and an Indiana Department of Child

Services-approved babysitter, were responsible for the personal injury of a minor, leading to her

death. Defendants have been served with the Complaint, but neither has appeared or answered.

Plaintiff requests leave to serve subpoenas on Apostolic and Benchmark to obtain records about the

fostering relationship and any reports or investigations relevant to the childcare relationship

underlying this dispute.

       The Federal Rules of Civil Procedure generally prohibit discovery from occurring before the

parties conduct a Rule 26(f) conference, but the Court may enter an order allowing early discovery

if there is good cause for the request. Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f), except . . . by court order.”);

                                                   1
see also Orlando v. CFS Bancorp, Inc., No. 2:13-CV-261 JD, 2013 WL 12329547, at *1 (N.D. Ind.

Oct. 10, 2013) (“A party seeking expedited discovery prior to a Rule 26(f) planning conference must

establish good cause for his request.”). “[D]eciding whether to permit expedited discovery and the

scope of any expedited discovery depends on the facts and circumstances of the particular matter,

and a demonstration why the requested discovery, on an expedited basis, is appropriate for the fair

adjudication of issues before the court.” Orlando, 2013 WL 12329547, at *1 (citing Roche

Diagnostics Corp. v. Medical Automation Systems, Inc., No. 1:10-cv-01718-SEB-DML, 2011 WL

130098, at *3 (S.D. Ind. 2011)).

       Plaintiff asserts that she needs the discovery to timely determine whether additional

defendants should be added to the case. She represents that Defendant Hodge was in jail on the

charge of murdering Emma Salinas at the time the Complaint was served on him, so it is not

apparent whether a Rule 26 planning conference will be possible in the near future, and that the

burden on respondents should be minimal, since Plaintiff is merely seeking the files on Defendants.

The Court concludes that the scope of the requested discovery is limited, is unlikely to create an

excessive burden on Apostolic or Benchmark, and is needed in an expedited manner because of the

circumstances of this case, and it is not available from any other source. If the respondents object

to the subpoena, they can file a properly-supported motion to quash.

       For the reasons above, the Court GRANTS Plaintiff’s Motion for Expedited Discovery from

Apostolic Youth and Family Services [DE 10], filed December 17, 2018, and Plaintiff’s Motion for

Expedited Discovery from Benchmark Family Services [DE 13]. Plaintiff may serve subpoenas on

Benchmark Family Services and on Apostolic Youth and Family Services as described in the

Motion, along with a copy of this Order.


                                                 2
      SO ORDERED this 20th day of February, 2019.

                                       s/ John E. Martin
                                       MAGISTRATE JUDGE JOHN E. MARTIN
                                       UNITED STATES DISTRICT COURT
cc:   All counsel of record




                                          3
